Citation Nr: 0304710	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  

(The issue of entitlement to an increased rating for the 
residuals of a sesamoidectomy of the right foot, with 
bilateral pes planus and hammertoes, currently rated as 10 
percent disabling, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1987 
to November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.  By this action, service 
connection for PTSD was granted and a 10 percent rating 
assigned from June 28, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the preceding page.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for the residuals of a 
sesamoidectomy of the right foot, with bilateral pes planus 
and hammertoes, currently rated as 10 percent disabling.  
This is done pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

The appellant's PTSD is manifested by nightmares, 
irritability, anxiety, exaggerated startle response, 
intrusive memories, anger, social isolation, and sleep 
disturbance.  


CONCLUSION OF LAW

A 30 percent rating for service-connected PTSD is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130 (Diagnostic Code 9411) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Inpatient and outpatient treatment records from the VA 
Medical Center (VAMC) in Cincinnati, Ohio, dated from March 
to July 1999, show that the appellant was hospitalized from 
March 16 to March 26, 1999.  Upon admission, it was noted 
that the appellant was talking rapidly and was positive for 
hallucinations.  The appellant's chief complaint was that he 
was out of control and was not able to effectively deal with 
his life problems.  He stated that he had been taking 
medication for psychiatric problems, but that he stopped 
eight months earlier.  The appellant indicated that he had 
been fighting with his wife and had thoughts of shooting her, 
his two daughters, and himself.  According to the appellant, 
he had been unable to get a job and was in legal trouble for 
lack of child support.  The appellant noted that he had not 
been eating, was irritable and sleeping very minimally, and 
was hearing things, such as heavy "booms" in his sleep.  He 
reported that he had been experiencing poor sleep for some 
time.  The appellant revealed that he was having problems 
clearing his mind from the images of his activities during 
Desert Storm.  According to the appellant, one of his details 
was to bury the bodies of the dead.  He stated that he had 
become increasingly depressed and tearful and was thinking of 
"blowing his brains out."  Upon mental status evaluation, 
the appellant's mood was depressed and his affect was labile.  
The appellant's speech could be quiet, but then would 
escalate as he talked and became pressured.  The appellant's 
thought process was disorganized, rapid, and tangential.  

While the appellant was hospitalized, he received medication 
and counseling.  The appellant's wife was interviewed and she 
stated that the appellant's depressive symptoms started 
during Desert Storm.  The appellant's wife reported that at 
that time, the appellant became increasingly depressed and 
irritable, and that he started to experience decreased sleep 
and nightmares of service duty of having to bury dead 
children.  She stated that the appellant was startled easily 
by loud sounds and once reacted violently to an automobile 
backfire in a gas station.  It was noted that the appellant 
seemed to be displaying symptoms of PTSD, irritability, 
nightmares, and increased startle response.  Upon his 
discharge, he was diagnosed with the following:  (Axis I) 
bipolar disorder, mixed, (Axis II) deferred, (Axis III) foot 
injury, hemorrhoids, skin condition from the Gulf War, (Axis 
IV) debts, family problems, substance abuse, foot pain, 
unemployment, and (Axis V) Global Assessment of Functioning 
(GAF) score of 35 upon admission and 65 upon discharge.  

The Cincinnati VAMC records reflect that on March 30, 1999, 
the appellant underwent testing for PTSD.  At that time, he 
stated that during the Persian Gulf War, he was stationed in 
Kuwait and had to bury the dead bodies of Kuwaiti women and 
children.  The appellant indicated that he experienced clear, 
but manageable daily distress caused by unwanted memories of 
that event.  He noted that it was difficult to get back to 
his original thoughts and that it usually took approximately 
three to five minutes.  According to the appellant, several 
times per week, he had unpleasant dreams of the event, which 
caused night sweats and wakening.  The appellant reported 
that he experienced transient dissociative episodes, once or 
twice per week, where he felt as if he was back in the 
military, or back getting ready to bury the dead bodies.  He 
revealed that daily, something triggered memories of that 
event, which caused him clear, but manageable distress.  The 
appellant noted that he made considerable effort to avoid 
thoughts or feelings associated with the above event.  He 
stated that he made some effort to avoid places, people, or 
activities, such as watching violence on television, that 
reminded him of that event.  According to the appellant, he 
felt cut off or distant from others most of the time, and he 
no longer went to church.  The appellant indicated that he 
could not recall about "50 percent" of what happened to 
him.  He reported that he felt closest to his daughters, but 
that he had lost contact with a number of his old friends.  
According to the appellant, he had daily sleep difficulties, 
averaging between three to five hours of sleep per night.  
The appellant revealed that he felt angry or irritable 
several times a week toward strangers and his family.  
Following the mental status evaluation, the examining 
physician stated the appellant met the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) criteria for PTSD.  

According to the Cincinnati VAMC records, the appellant was 
hospitalized on three separate occasions during the period of 
time from April to May 1999.  The records reflect that the 
appellant sought psychiatric treatment after complaining of 
being unable to sleep.  The appellant stated that he had 
recently had an argument with his wife and that he was unable 
to control his anger.  He reported having intrusive thoughts 
of death, and other negative material and homicidal ideation 
towards his wife and daughters.  The appellant indicated that 
he had seen a recent report on Kosovo, which reminded him of 
the Gulf War.  He noted that he heard women and children 
moaning and that he saw dead bodies.  According to the 
appellant, suicide was a daily thought for him, but he did 
not have a plan or intent.  While the appellant was 
hospitalized, his GAF score was 30.  Upon his discharge, he 
was diagnosed with the following:  (Axis I) (1) adjustment 
disorder with depressed mood, (2) bipolar disorder by 
history, rule out PTSD, (3) marijuana abuse, (4) medication 
non-compliance, (5) partner relational problems, (Axis III) 
hemorrhoids, chronic foot pain, (Axis IV) (1) partner 
relationship problems, (2) chronic mental illness, (3) 
problems with employment, (4) problems with substance abuse, 
and (Axis V) GAF score of 60.  It was noted that the 
appellant's speech was soft spoken and clear, and that his 
thought process was linear.  It was further noted that the 
appellant's thought content was assessed and determined not 
to be suicidal or homicidal.  He was also not delusional or 
paranoid, and his insight and judgment were deemed to be 
intact.  

In May 2001, the appellant underwent a VA PTSD examination.  
At that time, he stated that since October 1999, he had been 
working at the airport fueling jets.  The appellant indicated 
that he worked approximately 40 to 50 hours per week.  He 
noted that he had been married for 11 years, but was 
currently separated from his wife.  According to the 
appellant, he had one son from a prior marriage, and two 
children from his marriage with his current wife.  The 
appellant reported that his wife was a "crack addict" and 
that she had taken their children and moved out of state.  He 
revealed that he did not know where they were.  The appellant 
stated that he missed his children and that during times of 
stress, he had flashbacks regarding the children that he saw 
decapitated during the war.  According to the appellant, he 
had difficulty sleeping and only slept for a couple of hours 
at a time, and then he would wake up with nightmares related 
to seeing bodies from his combat experience.  He reported 
that he slept on and off during the day.  The appellant 
revealed that he tried to maintain a "happy" attitude at 
work and not let it bother him too much.  He noted that 
outside of work, he was fairly reclusive.  According to the 
appellant, he lived with his uncle, but had little social 
interaction and tended to withdraw from being with others.  
The appellant stated that he felt depressed and had a 
decreased interest in outside activities.  He indicated that 
he had problems with sleep, hypervigilence, and difficulty 
when exposed to anything related to children since it 
reminded him of seeing the decapitated bodies in the Persian 
Gulf.  

Upon mental status evaluation, the appellant's speech was of 
normal form and rate.  He reported a depressed mood.  His 
affect was full ranging from tearfulness when talking about 
Persian Gulf traumatic experiences to being appropriately 
expressive about his current life.  There were no 
hallucinations or delusions, and there was no thought 
disorder or current suicidal ideation.  The appellant was 
alert and oriented times three.  He could remember two out of 
three objects in five minutes, and he could subtract 7's from 
100 with one error.  The appellant could recall some recent 
sporting events and the route he took to the hospital.  The 
diagnoses were the following:  (Axis I) (1) PTSD, (2) history 
of bipolar disorder, currently in remission, (3) alcohol and 
marijuana abuse, (Axis III) status post foot injury, (Axis 
IV) moderate, and (Axis V) GAF score of 62.  The examiner 
stated that the appellant's symptoms were consistent with a 
DSM-IV diagnosis of PTSD based on his Persian Gulf 
experiences.  The examiner also noted that a review of the 
appellant's records showed hospitalization a couple of years 
earlier with symptoms consistent with bipolar disorder.  
However, since that time, the appellant had not received 
symptomatic treatment for mood disorder and had not had 
significant recurrence of symptoms.  According to the 
examiner, the appellant's major problem, at present, appeared 
to be his PTSD symptoms.  The examiner noted that the 
appellant had significant problems with alcohol and marijuana 
in the past which had complicated his diagnosis, but were not 
currently a significant issue.  According to the examiner, 
the appellant's GAF score of 62 reflected mild psychosocial 
dysfunction due to his PTSD symptoms.  

In July 2001, the RO received outpatient treatment records 
from the Detroit VAMC, dated from May to July 2001.  The 
records show that in July 2001, the appellant was diagnosed 
with PTSD/anxiety, with difficulties adjusting to civilian 
and personal life.  

In December 2002, a hearing was conducted at the Board in 
Washington, D.C., before the undersigned Board member.  At 
that time, the appellant testified that he had difficulty 
sleeping and was having nightmares.  (Transcript (T.) at page 
(pg.) 8).  The appellant stated that he was not employed.  
(T. at pg. 16).  He indicated that he was experiencing memory 
and concentration problems, and that he had problems with 
anger two to three times a week.  (T. at pages (pgs.) 21 & 
22).  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2002). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt arises when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove a claim.  38 C.F.R. 
§ 4.3 (2002).

As noted above, in the May 2001 rating action, the 
appellant's claim for entitlement to service connection for 
PTSD was granted and a 10 percent disabling evaluation was 
assigned under Diagnostic Code 9411, effective from June 28, 
1999.  As the appellant took issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. at 119, 126-27.  Thus, the 
Board must evaluate the relevant evidence since June 28, 
1999.

Under Diagnostic Code 9411, a 10 percent rating is to be 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2002).

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

Based on the evidence described above, the Board finds that 
the evidence supports a grant of a 30 percent evaluation for 
the appellant's PTSD.  The appellant has reported having 
flashbacks, nightmares, anxiety, exaggerated startle 
response, intrusive memories, and sleep disturbance.  His 
complaints have also included irritability, anger, and social 
isolation.  In addition, the Board notes that the appellant 
was hospitalized approximately four times between March and 
May 1999.  The Board recognizes that during that period of 
time, the appellant expressed suicidal and homicidal 
ideation.  However, upon his discharge in May 1999, it was 
noted that the appellant's thought content was assessed and 
determined not to be suicidal or homicidal.  He was also not 
delusional or paranoid, and his insight and judgment were 
deemed to be intact.  Moreover, at the appellant's May 2001 
VA examination, the appellant reported a depressed mood.  
However, there were no hallucinations or delusions, and no 
thought disorder.  Furthermore, there was no current suicidal 
ideation, and the appellant was alert and oriented times 
three.  

In regard to the appellant's GAF scores, the Board notes 
that, though not determinative, the GAF scale provides 
guidance and illustrates the veteran's "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  See 38 C.F.R. § 4.125 
(2002); Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).  A 51-60 score indicates "moderate 
symptoms . . . OR moderate difficulty in social, 
occupational, or school functioning . . . ."  Thus, the 
Board recognizes that in the appellant's May 2001 VA PTSD 
examination, the examiner stated that the appellant's GAF 
score of 62 reflected mild psychosocial dysfunction due to 
his PTSD symptoms.  However, the Board notes that during the 
appellant's hospitalizations from April to May 1999, although 
his GAF score was 30 while he was hospitalized, his GAF score 
was 60 upon his discharge, correlating with moderate symptoms 
or moderate difficulty in social or occupational functioning.  
Additionally, it should be pointed out that the primary 
problem experienced by the veteran at that time was a bipolar 
disorder and/or adjustment disorder, not PTSD.  This is 
evident from the diagnoses provided.

Based on the evidence described above, and with consideration 
of 38 C.F.R. § 4.7, it is the opinion of the Board that the 
appellant's PTSD symptomatology more closely meets the 
criteria for a 30 percent rating under the current provisions 
of Diagnostic Code 9411.  At the very least, the evidence for 
and against an evaluation in excess of 10 percent for the 
service-connected PTSD is in equipoise, and as such, 
reasonable doubt is resolved in favor of the appellant.  38 
C.F.R. § 4.3.  Accordingly, a 30 percent evaluation for the 
appellant's service-connected PTSD is warranted.  This is so 
for the entire period since the award of service connection.  
Fenderson, supra.  

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 30 percent is in 
order.  The Board observes that although during the 
appellant's March 1999 VA hospitalization, it was noted that 
the appellant's speech could be quiet, but then would 
escalate as he talked and became pressured, it was also 
reported that following his hospitalizations, from April to 
May 1999, the appellant's speech was soft spoken and clear.  
In addition, his thought process was linear, and he was not 
suicidal or homicidal.  He was also not delusional or 
paranoid, and his insight and judgment were deemed to be 
intact.  Moreover, the Board further notes that in the 
appellant's May 20001 VA PTSD examination, the appellant's 
speech was of normal form and rate.  Furthermore, there were 
no hallucinations or delusions, and no thought disorder.  The 
Board also recognizes that at the appellant's hearing in 
Washington, D.C., the appellant testified that he was 
experiencing memory and concentration problems.  However, at 
the appellant's May 2001 VA PTSD examination, the appellant 
could remember two out of three objects in five minutes, and 
he could subtract 7's from 100 with only one error.  In 
addition, the appellant could recall some recent sporting 
events and the route he took to the hospital.  Moreover, the 
examiner stated that the appellant's GAF score of 62 
reflected only mild psychosocial dysfunction due to his PTSD 
symptoms.  Therefore, in light of the above, the Board 
concludes that the record contains no evidence of problems 
that would warrant a higher rating, such as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-term or long-term memory, or 
impaired judgment or impaired abstract thinking.  
Accordingly, an evaluation in excess of 30 percent for the 
appellant's service-connected PTSD is not warranted.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claim.  The evidence of record 
includes inpatient and outpatient treatment records from the 
Cincinnati VAMC, from March to July 1999, a May 2001 VA PTSD 
examination report, and outpatient treatment records from the 
Detroit VAMC, from May to July 2001.  In addition, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim, including at a 
hearing before the undersigned Board member.  Moreover, in a 
letter from the RO to the appellant, dated in March 2001, the 
appellant was informed of the enactment of the VCAA and its 
content.  Thus, the Board concludes that the discussions in 
the rating decision, the statement of the case, the 
supplemental statement of the case, and in the letters sent 
to the appellant from the RO during the course of the appeal 
have informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West Supp. 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that the appellant underwent a VA PTSD 
examination in May 2001.  In sum, the facts relevant to this 
appeal have been properly developed and there is no further 
action to be taken to comply with the provisions of the VCAA 
or the implementing regulations.


ORDER

A 30 percent rating for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

